

Exhibit 10.4
ANGELICA CORPORATION


NONQUALIFIED STOCK OPTION AGREEMENT


Angelica Corporation, a Missouri corporation (the ?Company?), and the person
designated in Section 1 below (the ?Optionee?) hereby agree as follows:


Section 1. BasicTerms.
 
Name of Optionee:
 
David A. Van Vliet
Social Security Number of Optionee:
   
Number of Shares Subject to Option:
 
25,000
Option Price/Base Price Per Share:
 
$29.70
Grant Date of Option:
 
June 6, 2005
Expiration Date of Option:
 
June 5, 2015

 
Table Regarding Exercisability:



 
Number
 
Date of First
 
of Shares
 
Exercisability
       
1
25,000
 
January 28, 2006





The Option may become exercisable earlier than the above schedule upon the
occurrence of a Change in Control as set forth in Section 2 of this Agreement.
The Optionee must be employed by the Company on the Date of First Exercisability
set forth in the table for the applicable portion of the Option to become
exercisable on that date.


Section 2. Entire Agreement. This Agreement consists of the provisions set forth
on this cover page and the further provisions set forth on the following pages.
The Optionee represents that he has read and understood such further provisions,
which are binding on the parties as if set forth on this cover page.


IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement in
duplicate as of the Grant Date.


ANGELICA CORPORATION



 By
/s/ Stephen M. O?Hara
/s/ David A. Van Vliet
 
Chief Executive Officer
Optionee



 
 
 

--------------------------------------------------------------------------------

 

ANGELICA CORPORATION


NONQUALIFIED STOCK OPTION AGREEMENT




This Stock Option Agreement (this ?Agreement?), along with its cover page,
represents the agreement regarding the grant of a stock option (the ?Option?) by
and between the Company and the Optionee pursuant to that certain Employment
Agreement dated June 1, 2005 by and between the Company and the Optionee.



 1. GRANT OF OPTION. The Company hereby grants to the Optionee the right,
privilege and option to purchase the number of shares of common stock, $1.00 par
value per share (the ?Common Stock?), of the Company at a price per share, both
as reflected in the cover page, in the manner and subject to the conditions
provided herein. The Option is not intended to be an Incentive Stock Option, as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, with
respect to any shares subject hereto.      2. TIME OF EXERCISE OF OPTION. The
Option shall become exercisable as provided on the cover page, except all
options granted to Optionee under the Agreement that are not then exercisable
shall become immediately exercisable upon the occurrence of a Change in Control
as set forth in the Employment Agreement. The Option will become exercisable on
the date(s) set forth in this Agreement but only to the extent that the Optionee
is employed by the Company on such date(s). Once exercisable, the Option shall
remain exercisable until such Option terminates pursuant to Section 4 of this
Agreement.        For purposes of this Agreement, a ?Change in Control? means:

 
(i) the acquisition by any individual, entity or group, or a Person (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of ownership of 20%
or more of either (a) the then outstanding shares of common stock of the Company
(the ?Outstanding Company Common Stock?) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the ?Outstanding Company Voting Securities?); or


(ii) individuals who, as the date hereof, constitute the Board (the ?Incumbent
Board?) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election, by the Company?s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or


(iii) approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
consolidation, (1) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2)  of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by no Person beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation,
entitled to vote generally in the election of directors, and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or


(iv) approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
50% of, respectively, the then outstanding shares of common stock all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (3) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.
 

 3. METHOD OF EXERCISE OF OPTION. The Option shall be exercisable in whole or in
part to the extent then exercisable by written notice delivered to the Office of
General Counsel of the Company stating the number of shares with respect to
which the Option is being exercised, accompanied by payment (i) by check or, in
the discretion of the Compensation and Organization Committee, by either (ii)
the delivery to the Company of shares of Common Stock then owned by the Optionee
having a fair market value equal to

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 

      the exercise price of all shares of Common Stock subject to such exercise
or (iii) by any combination of cash and stock.      4. 
TERMINATION OF OPTION. The Option, to the extent exercisable on the date that
the Optionee ceases to be an employee of the Company, shall terminate in all
events on the earliest to occur of the following:

 
 

   (i) the Expiration Date specified in the cover page; or          (ii) three
months after the date on which the Optionee ceases to be an employee of the
Company for any reason other than death, retirement or disability; or        
 (iii) twelve months after the date on which the Optionee ceases to be an
employee of the Company due to death; or          (iv) twelve months after the
date on which the Optionee ceases to be an employee of the Company due to
retirement or disability, provided, however, that, if the Optionee dies within
the twelve-month period after his or her termination of employment due to
retirement or disability, then three months after his death or the remainder of
the twelve-month period, whichever is longer.      

 
 

 5. NON-TRANSFERABILITY OF OPTION. The Option is non-transferable by the
Optionee except by will or the laws of descent and distribution or pursuant to a
Qualified Domestic Relations Order (as defined in Section 206(d)(3) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules
promulgated thereunder) or to a Permissible Transferee, and shall be exercisable
during the Optionee?s lifetime only by the Optionee or by a Permissible
Transferee. In the event of the Optionee?s death, a Permissible Transferee or
the executor or administrator of the Optionee?s estate, as applicable, may
exercise the Option. For purposes of this Agreement, a ?Permissible Transferee?
is (i) one or more members of the Optionee?s family, (ii) one or more trusts for
the benefit of the Optionee and/or one or more members of the Optionee?s family,
or (iii) one or more partnerships (general or limited), corporations, limited
liability companies or other entities in which the aggregate interests of the
Optionee and members of the Optionee?s immediate family exceed 80 percent of all
interests. The Optionee?s immediate family for this purpose includes only the
Optionee?s spouse, children and grandchildren.      6. ADJUSTMENTS UPON CHANGES
IN CAPITALIZATION, ETC. If the Company shall at any time change the number of
issued shares of Common Stock without new consideration to the Company (such as
by stock dividends or stock splits), there shall be a corresponding adjustment
as to the number of shares covered under the Option and in the purchase price
per share, to the end that the Optionee shall retain the Optionee?s
proportionate interest without change in the total purchase price under the
Option.

 

 
- 4 -

--------------------------------------------------------------------------------

 